Citation Nr: 1432311	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected anxiety disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1974 and from November 1977 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which granted service connection for attention deficit hyperactivity disorder (ADHD) and anxiety disorder, and assigned a 30 percent rating effective from October 23, 2008.

In December 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In September 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  Transcripts of both hearings are of record.  The matter was remanded by the Board in December 2011 for additional development.  In an August 2012 rating decision, the Appeals Management Center (AMC) recharacterized the Veteran's condition as anxiety disorder, not otherwise specified, and assigned a 70 percent rating effective from October 23, 2008.  Despite the grant of this higher rating, the Veteran has not been awarded the highest possible evaluation, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

A review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic files does not reveal any additional evidence relevant to this claim.


FINDING OF FACT

The Veteran's anxiety disorder is not manifested by symptoms that result in total social and occupational impairment.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for anxiety disorder have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, The Veteran is challenging the initial evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a January 2011 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's previously identified Norwich Vet Center records have been obtained.  The Veteran has also identified additional private treatment records, in particular, records from Dr. H.C. and Dr. J.D.R. that may be relevant to the claim on appeal.  In a January 2012 letter, the AMC asked the Veteran to complete and return a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for each health care provider, including Dr. H.C. and Dr. J.D.R.; however, the Veteran did not furnish a VA Form 21-4142 for these or any other clinicians.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a release form for these private treatment records, it is not possible for VA to obtain them; hence, no further action in this regard is warranted.

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's anxiety disorder.  Thus, these examination reports, read together, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c).

The claim was remanded in December 2011 to obtain the Veteran's records from the Norwich Vet Center, Dr. H.C., and Dr. J.D.R. and to afford him a new VA examination to evaluate his service-connected disability.  As discussed above, the Veteran's Vet Center records have been obtained and he did not provide the necessary releases to allow VA to obtain his private treatment records.  The Veteran was afforded a VA examination, which is responsive to the pertinent rating criteria, in May 2012.  Accordingly, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board has also considered that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the DRO hearing and the Board hearing, respectively, the DRO and the undersigned AVLJ did not specifically discuss the criteria necessary to establish an increased rating for the service-connected psychiatric disorder; however, the undersigned did ask questions regarding the severity of the Veteran's disability.  As the Veteran's testimony during his hearings addressed the severity of his service-connected disability, the question for consideration here, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher rating.  During the Board hearing, the undersigned sought to identify any pertinent evidence that was not associated with the claims file.  While the DRO did not specifically seek to identify any pertinent evidence that was not associated with the claims file, such was not necessary because the Veteran has volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the December 2010 or September 2011 hearings.  Moreover, neither the Veteran nor his representative has alleged that there were any deficiencies in the DRO hearing or the Board hearing under section 3.103(c)(2). See Bryant, 23 Vet. App. at 497-98. 

Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the development of the Veteran's claim, discussed above, the Board finds no deficiency in the DRO or Board hearing or in development of the claim.  See id. 


II.  Higher Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The evidence in this case includes some indication that the Veteran has a cognitive disorder that is separate from his service-connected anxiety disorder.  However, it is not totally clear which symptoms are attributed to this nonservice-connected cognitive disorder, and therefore the Board will attribute all documented symptoms to the Veteran's anxiety disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).

The Veteran anxiety disorder is currently assigned a 70 percent rating under Diagnostic Code 9413.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

The use of the phrase "such symptoms as" in the rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The rating code requires not only the presence of symptoms, but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Veteran underwent a VA examination in May 2009.  With respect to current symptoms, he reported previously having episodes of low to moderate depression, sleep disturbances and hypersomnia, panic attacks, lack of motivation and avoidance of crowded areas.  The examiner noted that the history provided by the Veteran was difficult to follow due to his circumstantiality.  The Veteran further stated that recently his mood, motivation, and sleep patterns had improved.  He had a close relationship to his wife and son, and he took trips with his wife.  He also had one close friend.  He was retired and spent time working on his home, garden, and four old trucks he owned.  On examination, the Veteran had loud, mildly pressured speech.  He was often difficult to interrupt, particularly when going off on tangents during the interview.  Responses to questions were frequently circumstantial.  His mood was normothymic, and his affect was bright and euthymic.  He denied any recent suicidal or homicidal ideation, and there was no evidence of a thought disorder.  Insight and judgment were good.  His Global Assessment of Functioning (GAF) score was 60.  Based on the Veteran's reports, the examiner concluded that his symptoms caused limited social and occupational impairment.

The Veteran obtained treatment from the Norwich Vet Center from December 2008 through January 2010.  Records of that treatment reflect complaints associated with the Veteran's experiences in service, including nightmares and intrusive thoughts about Vietnam.  He described symptoms of depressed mood, anxiety, poor concentration, social isolation, avoidance of crowds, hypervigilence, panic attacks, memory problems, low motivation, and exaggerated startle response.  He denied any suicidal or homicidal ideation.  

Another VA examination was conducted in May 2010.  The Veteran reported ongoing anxiety with crowds, but denied any anger issues.  He continued to have some "down" days, but was not currently depressed.  On examination, the Veteran's affect was jovial and euthymic.  The examiner noted that legs bounced and shook frequently during the interview.  His thought process was generally logical, but not entirely linear.  He was often not directly responsive to questions, instead providing excessive, irrelevant, and over-inclusive detail.  There was no indication of hallucinations, delusions, or suicidal or homicidal ideation.  Insight and judgment were fair.  The examiner assigned a GAF score of 60-65, and noted that the Veteran's symptoms were reasonably well-managed with medication, and caused mild social impairment and no vocational impairment.

The Veteran testified at an RO hearing in December 2010, though his testimony primarily discussed periods of time before the current period on appeal.  He also testified at a September 2011 Board hearing.  He reported seeing private physicians on a regular basis for depression.  He avoided places where there might be a crowd, as these caused his anxiety to increase.  He described engaging in gardening and landscaping activities, as well as working on old trucks.  He had only one friend with whom he interacted.  He had some homicidal ideation when he felt someone did something wrong to him.

Another VA examination was conducted in May 2012.  The examiner noted that the Veteran had anxiety disorder and a cognitive disorder, and that cognitive symptoms were likely the result of a process other than anxiety disorder.  However, they contributed to attentional processing.  The Veteran reported difficulties with memory, including remembering faces and names.  He also reported speech difficulties, including trouble saying sentences, forgetting what he was talking about, and going off on tangents.  A collateral interview with the Veteran's wife corroborated these statements.  The Veteran also reported a history of panic attacks.  He denied any suicidal or homicidal ideation.  On examination, the Veteran's speech was pressured and tangential.  It was difficult for him to stay focused on the questions posed to him.  The examiner noted that the Veteran gave some inappropriate statements.  He was otherwise oriented across all spheres.  The examiner identified anxiety, weekly panic attacks, impaired judgment, irrelevant speech, and memory loss for names of close relatives/own occupation/own name as symptoms associated with the Veteran's condition.  The Veteran's GAF score was 65.  The examiner indicated that, as a result of his mental diagnoses, the Veteran experienced occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; or, his symptoms were controlled by medication.  

In this case, a higher 100 percent rating is not warranted as the evidence does not show that the level of disability resulting from the Veteran's anxiety is most closely approximated by total occupational and social impairment.  Although the most recent VA examination noted the Veteran had memory loss for basic concepts such as names of close relatives or his own occupation, this was the only symptom present among those listed in the rating criteria for the 100 percent rating.  Grossly impaired thought processes, grossly inappropriate behavior, persistent delusions or hallucinations, an inability to perform activities of daily living, and disorientation to time and place were not present at any time during the appeal period.  In addition, while the Veteran reported some homicidal ideation during his December 2010 hearing, a persistent danger of hurting himself or others was not indicated.  The Veteran denied homicidal ideation on VA examinations in May 2009, May 2010, and May 2012.  

As noted above, the symptoms contained in the rating criteria are not a complete list of manifestations associated with each assigned rating.  The rating is to be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms.  See Vazquez-Claudio, 713 F.3d at 117.  

The Veteran was assigned GAF scores of at least 60 by 3 different examiners.  GAF scores represent the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  Richard v. Brown, 8 Vet. App. 266, 267 (1996).  As described in the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STASTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV), GAF scores of 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  This moderate difficulty is already addressed by the assigned 70 percent rating.

In addition, the Veteran himself reported having good relationships with his wife and son, as well as having at least one other friend with whom he interacts.  To the extent that he otherwise isolates himself and has no other significant interactions, again, the assigned 70 percent rating already contemplates an inability to establish and maintain effective relationships.  The fact that he continues to have some interactions is evidence against a finding of total social impairment.  Similarly, the record reflects that the Veteran has been retired for many years, but continues to engage in gardening, working on his home, and working on old trucks.  

Although the evidence clearly shows symptoms such as panic attacks, anxiety, depression, speech abnormalities, sleep disturbances, psychomotor disturbances, and circumstantial or tangential thinking, these symptoms are already contemplated in the assigned 70 percent rating, and do not otherwise result in total social or occupational impairment as contemplated under 38 C.F.R. § 4.130.  For all the foregoing reasons, the Veteran's anxiety disorder symptomatology has not more nearly approximated the criteria for a 100 percent rating.  Therefore, a higher rating is not warranted in this case.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's anxiety disorder with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Specifically, his anxiety, panic attacks, speech abnormalities, and other symptoms are all contemplated by Diagnostic Code 9413, which, as noted above, covers many symptoms beyond those listed in the rating criteria.  There is no indication that the Veteran's condition results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's anxiety does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, the Veteran has been retired throughout the period on appeal, and therefore there has been no actual interference with employment.  To the extent that his condition may affect future employment, the rating criteria already contemplate occupational impairment, including total impairment.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board has considered the benefit-of-the-doubt doctrine; however, for all the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment of a rating greater than 70 percent for the service-connected anxiety disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 70 percent for anxiety disorder is denied.



____________________________________________
M. ZAWADZKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


